SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

388
KA 12-00599
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

DOUGLAS A. TROMBLEY, JR., DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Farkas, J.), rendered February 1, 2012. The judgment convicted
defendant, upon his plea of guilty, of burglary in the second degree
and forgery in the second degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of one count of burglary in the second degree
(Penal Law § 140.25 [2]) and two counts of forgery in the second
degree (§ 170.10 [1]). Contrary to defendant’s contention, the record
establishes that he knowingly, voluntarily and intelligently waived
the right to appeal (see generally People v Lopez, 6 NY3d 248, 256),
and that valid waiver forecloses any challenge by defendant to the
severity of the sentence (see id. at 255; see generally People v
Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737).




Entered:   April 26, 2013                          Frances E. Cafarell
                                                   Clerk of the Court